IN THE COURT OF APPEALS OF IOWA

                                   No. 19-0606
                            Filed December 18, 2019


IN RE THE MARRIAGE OF KELLY KIMBERLY TEDROW
AND ERIC WADE TEDROW

Upon the Petition of
KELLY KIMBERLY TEDROW,
      Petitioner-Appellee,

And Concerning
ERIC WADE TEDROW,
     Respondent-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Van Buren County, Shawn Showers,

Judge.



      Eric Tedrow appeals from the decree dissolving his marriage. AFFIRMED.



      Curtis Dial of Law Office of Curtis Dial, Keokuk, for appellant.

      Michael O. Carpenter of Gaumer, Emanuel, Carpenter & Goldsmith, P.C.,

Ottumwa, for appellee.



      Considered by Bower, C.J., and May and Greer, JJ.
                                          2


MAY, Judge.

       Kelly and Eric Tedrow were married in 2015. They have one child, H.T.,

who was born in 2017. In 2018, Kelly petitioned for dissolution.

       At trial, neither parent requested joint physical care of H.T. Rather, each

asked to be awarded physical care. Ultimately, the district court awarded physical

care to Kelly and visitation to Eric. On appeal, Eric asks us to reverse the district

court’s physical care determination.

       “‘Physical care’ means the right and responsibility to maintain a home for

the minor child and provide for the routine care of the child.” Iowa Code § 598.1(7)

(2018). “The parent awarded physical care is required to support the other parent’s

relationship with the child.” In re Marriage of Hansen, 733 N.W.2d 683, 700 (Iowa

2007) (citing Iowa Code § 598.41(5)(b) (2005)); accord Iowa Code § 598.41(5)(b)

(2018). In determining which parent should have physical care, the court focuses

on the “goals of stability and continuity with an eye toward providing the child[] with

the best environment possible for [the child’s] continued development and growth.”

Hansen, 733 N.W.2d at 700.

       Following our de novo review, we conclude physical care was properly

awarded to Kelly. We adopt the district court’s findings that both Kelly and Eric are

“capable parents” who “care greatly” for H.T. But we also agree that Kelly is in a

more stable position.     And we agree that Kelly is a “proven caregiver” with

experience in co-parenting her other children with her former spouses.
                                            3


         So we affirm the district court in all regards. But we deny Kelly’s request for

appellate attorney fees. See In re Marriage of Okland, 699 N.W.2d 260, 270 (Iowa

2005).

         AFFIRMED.